OPINION — AG — THE LEGISLATURE CAN "AUTHORIZE" THE COMMISSIONER OF THE LAND OFFICE TO SELL ALL SCHOOL LANDS BELONGING TO THE STATE AS SET OUT IN HOUSE BILL NO. 789, HOWEVER, THIS WOULD BE NO MORE THAN APPROVAL OF OR ACQUIESCENCE IN HE POWER ALREADY VESTED IN SUCH COMMISSIONERS. AND, THE SCHOOL LANDS OF THIS STATE WOULD PROBABLY NEVER BE SOLD BY THE COMMISSIONERS OF THE LAND OFFICE EXCEPT WITH THE APPROVAL AND ACQUIESCENCE OF THE LEGISLATURE WHETHER OR NOT SUCH APPROVAL IS NECESSARY IN LAW. FURTHER, THE RULES AND REGULATIONS CONTAINED IN HOUSE BILL NO. 789 WOULD BE VALID, IF ENACTED. HOWEVER, HOUSE BILL NO. 789 IS INVALID AND UNCONSTITUTIONAL INSOFAR AS IT "DIRECTS" THE COMMISSIONERS OF THE LAND OFFICE TO SELL ALL SCHOOL LANDS. WE FEEL THAT ARTICLE VI, SECTION 32, OKLAHOMA CONSTITUTION AND THE INTERPRETATION PLACED THEREON BY OUR COURT VESTS IN THE COMMISSIONERS OF THE LAND OFFICE FULL POWER TO SELL, RENT, DISPOSE OF AND MANAGE SCHOOL AND OTHER PUBLIC LANDS UNDER RULES AND REGULATIONS PRESCRIBED BY THE LEGISLATURE. CITE: 64 O.S. 1961 181 [64-181], 64 O.S. 1961 84-97 [64-84] — [64-97] 64 O.S. 1961 371 [64-371], ARTICLE II, SECTION 4 ARTICLE X, SECTION 1, ARTICLE X, SECTION 2 ARTICLE X, SECTION 4 (W. J. MONROE)